 28'DECISIONS OF NATIONAL LABOR RELATIONS BOARDUNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AFL,AND LOCAL No. 63, UNITED BROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, AFLandJOHN H. ROSLAND.Case No. 13-CB-70.February 6,1951Decision and OrderOn November 13, 1950, Trial Examiner David London issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent, Local No. 63, United Brotherhood of Carpenters andJoiners of America, AFL, had engaged in and was engaging in certainunfair labor practices, and recolmnendiug that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.The Trial Examiner alsorecommended that the complaint be dismissed as to the RespondentUnited Brotherhood of Carpenters and Joiners of America, AFL.Thereafter, the Respondents filed exceptions to the IntermediateReport and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.2The Board has considered the1Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Herzog andMembers Houston and Reynolds].2At the hearing, the Trial Examiner correctly denied the Respondent Unions' motion todismiss the complaint on the ground that the charge was not filed and served within the6-month period prescribed by Section 10 (b) of the ActThe Respondents have exceptedto this ruling.The facts upon which the motion was based are as follows :John H Rosland was, as the Board has found, discriminatorily laid off on March 25, 1949.He filed his charge with the Board on September 23, 1949, and mailed copies of the chargeto the Respondents on September 22, 1949The charges were not, however, received by theRespondents until Monday, September 26, 1949The 6-month period for filing and servingthe charge expired on September 25, 1949, which was a SundayThe Trial Examinerruled that service on the following Monday was in proper time.Assumingarguendothatthe date of the receipt of a charge and not the date of mailing is controlling, we agreewith and affirm the Trial Examiner's rulingRule 6 (a) of the Rules of Civil. Procedure, 28 U S C A , provides that "In computingany period of time prescribed or allowed by these rules, by order of the court, or byanyapplicable statute,the day of the act, event, or default after which the designated periodof time begins to run is not to be included.The last day of a periodsocomputedisto beincluded,unlessit isa Sunday or a legal holiday, in which event the period runs untilthe end of the next day which is neither a Sunday nor a holiday"[Emphasis added ]This rule embodies the common law practiceStreet V. United States,133 U S. 299 ;Sherwood Bros. Inc. V. District of Columbia,113 F 2d 162 (C A. D C ). The limitationProvision in Section 10 (b) was incorporated in the Act in 1947, after the adoption of theRules of Civil Procedure. It is therefore reasonable to assume, in the absence of anyevidence of intent to the contrary, that Congress had Rule 6 (a) as well as the commonlaw rule in mind when it adopted the 6-month limitation and that, therefore, "the con-siderations of liberality and leniency which find expression in Rule 6 (a) are equallyapplicable" to Section 10 (b).Union Nat. Bank of Wichita, Kansas v. Lamb,337 U S. 38,40,Simon v. Commissioner of Inteinal Revenue,176 F 2d 230 (C A2) , SherwoodBros.Inc. v District of Columbia,supra.93 NLRB No. 5.- UNITED BROTHERHOOD OF CARPENTERS, ETC.29Intermediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Local No. 63, UnitedBrotherhood of Carpenters and Joiners of America, AFL, and itsofficers and agents, shall :1.Cease and desist from :(a)Restraining or coercing employees of Crosby Construction'Company, its successors or assigns, in the exercise of the rights guar-anteed in Section 7 of the Act.(b)Causing or attempting to cause Crosby Construction Company,its agents, successors, or assigns, to discharge,. lay off, or otherwisediscriminate against John H. Rosland or any other employee, in vio-lation of Section 8 (a) (3) of the Act.2.Take 'the following affirmative action which the Board finds willeffectuate the policies of the Act.(a)Make whole John H. Rosland in the manner set forth in thesection of the Intermediate Report entitled "The remedy," for anyloss of pay incurred as a result of the discrimination against him .3(b)Notify Crosby Construction Company and John H. Rosland,in writing, that it has no objection to the reinstatement of John H.Rosland to his former or a substantially equivalent position, withoutprejudice to any seniority or other rights and privileges.(c)Post at its Bloomington, Illinois, business offices, copies of thenotice attached hereto as Appendix A.4 Copies of said notice, to befurnished by the Regional Director for the Thirteenth Region, shall,after being duly signed by an official representative of RespondentLocal No. 63, be posted by said Respondent immediately upon receiptthereof, and maintained by it for a period of sixty (60) consecutivedays thereafter in conspicuous places, including all places wherenotices to members are customarily posted.Reasonable steps shallbe taken by Respondent Local No. 63 to insure that said notices arenot altered, -defaced, or covered by any other material.(d)Mail to the Regional Director for the Thirteenth Region signedcopies of the aforesaid notice, for posting at any Crosby ConstructionCompany construction job sites within the jurisdiction of Local No. 63.3Pen & Pencil Workers Union, Local 19593, AFL,91 NLRB 88;4In the event this Order is enforced by decree of a United States Court of Appeals, thereshall be inserted before the words, "A Decision and Order," the words, "A Decreeof the United States Court of Appeals Enloicing " 30DECISIONSOF NATIONALLABOR RELATIONS BOARDThe said notice shall be posted by Crosby Construction Company, ifwilling, on bulletin boards where notices to employees are customarilyposted, and maintained thereon for a period of sixty (60) days there-after.(e)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.IT IS HEREBY FURTHER ORDERED that the complaint be, and it hereby is,dismissed as to the Respondent United Brotherhood of Carpenters andJoiners of America, AFL.Appendix ANOTICE TO ALL MEMBERS OF LOCAL No. 63, UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA, AFL, AND TO ALL EMPLOYEESOF CROSBY CONSTRUCTION COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :NE WILL NOT cause or attempt to cause CROSBY CONSTRUCTIONCOMPANY, Chicago, Illinois, its officers, agents, successors, orassigns to discharge, lay off, or otherwise discriminate againstJOHN H. ROSLAND, or any-other employee, in violation of Section8 (a) (3) of the Act.EVE WILL NOT in any like or related manner restrain or coerceemployees of CROSBY CONSTRUCTION COMPANY, in the right. to self-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, and to re-frain from any or all of such activities except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as author-ized in Section 8 (a) (3) of the Act.WE WILL immediately notify CROSBY CONSTRUCTION COMPANY,Chicago, Illinois, and JOHN H. ROSLAND, that Local No. 63,United Brotherhood of Carpenters and Joiners of America,AFL, has no objection to the immediate reinstatement of JOHN H.ROSLAND to his former or a substantially equivalent position as anemployee of CROSBY CONSTRUCTION COMPANY. UNITED BROTHERHOOD OF CARPENTERS, ETC.31WE WILL make JOHN H. ROSL AND whole for any loss of pay hemay have suffered because of the discrimination against him.LOCAL No. 63, UNITED BROTHER-HOOD OF CARPENTERS ANDJOINERS OF AMERICA, AFL.,Union.By ----------------------------------(Itepiesentative)(Title)Dated ----------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportMr. Edward T. Ifaslanka,for the General Counsel.Mr Francis X. Ward,of Indianapolis, Ind, for Respondents.llr.Donald A. Morgan,of Peoria, Ill., for the Charging Party.STATEMENT OF THE CASEUpon a charge filed September 23, 1949, by John H. Rosland, hereinafterreferred to as Rosland, the General Counsel of the National Labor RelationsBoard.' by the Regional Director for the Thirteenth Region (Chicago, Illinois),issued a complaint dated September 18, 1950, against United Brotherhood ofCarpenters and J Diners of America, AFL, hei einatter referred to as theBrother-hood,and Local No. 63, United Brotherhood of Carpenters and Joiners of America,AFL, hei einafter referred to as theLocalThe complaint alleged that theBrotherhood and the Local had engaged, and were engaging, in unfair laborpractices affecting commerce within the meaning of Section S (b) (1) (A),Section S (b) (2), and Section 2 (6) and (7) of the National Labor RelationsAct, 61 Stat 136, as amended, herein called the ActCopies of the complaint,the charge, and notice of hearing were duly served on both Respondents.With respect to the unfair labor practices, the complaint alleged, in substance,that Respondents, by their officers and agents, caused the Crosby ConstructionCompany, hereinafter called the Company, in violation of Section 8 (a) (3) ofthe Act, discriminatorily to discharge, and thereafter discriminatorily to refuseto reinstate, Rosland,"because he had refused to assist the Respondents andbecause his membership in Respondents had been terminated on some groundother than his failure to tender the periodic dues and the initiation fees uni-formly required as a condition of acquiring or retaining membership.Respondents by their answer denied generally the commission of any unfairlabor practice and specifically asked for the dismissal of the complaint on theground that Section 8 (b) (2) of the Act is unconstitutional.Pursuant to notice, a hearing was held at Chicago, Illinois, on October 10, 1950,before the undersigned Trial Examiner duly designated by the Chief Trial Ex-aminerThe General Counsel, the Respondents, and the Charging Party wererepresented by counsel.Full opportunity to be heard, to examine and cross-1The General Counsel and his representative at the hearing are herein referred to as theGeneral Counsel and the National Labor Relations Board as the Board 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDexamine all witnesses, and to introduce evidence pertaining to the issues wasaccorded all parties.Several motions by Respondents for dismissal of the pro-ceeding made at the opening of the hearing were denied for the reasons statedin the transcript.Their motion to dismiss, incorporated in the answer, basedon the alleged unconstitutionality of Section 8 (b) (2) of the Act, is herebydenied on the authority ofRite-Form Corset Company, hie,75 NLRB 174.The General Counsel's motion to conform the pleadings to the proof as to names,dates, and places was granted without objection.Since the close of the hearing,a brief has been received from the General Counsel.Upon the entire record in the case and from my observation of the witnessesat the hearing, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYCrosby Construction Company is an Illinois corporation engaged in the busi-ness of designing and constructing industrial plants, and maintains its pricipaloffices at Chicago, IllinoisDuring the fiscal year ending Febi nary 28, 1950, thevalue of its construction work was in excess of $7,000,000Of this amount, itslabor cost was approximately $2,:100,000, mateiials purchased by it were valuedin excess of $2,000,000, and approximately $2,500,000 was paid to its subcon-tractorsDuring this period it was engaged in the construction of a storageplant for the Bloomington Ralston Purina Company at Bloomington, Illinois,to be used in the storage and distiibution of soy beans and feed productsThetotal cost of this project was approximately $4,300,000.During the same period,the Company was likewise engaged in the construction of plants to be used inthe manufacture of cement for the Dewey Portland Cement Company at Daven-port, Iowa, the Dewey Portland Cement Company at Dewey, Oklahoma, andthe Volunteer Portland Cement Company at Knoxville, Tennessee. The ma-terials used in the construction of all the foregoing protects were shipped to thevarious construction sites from Chicago "and various parts of the country." Ifind that the Company is engaged in commerce within the meaning of the Act.IITHE LABOR ORGANIZATIONS INVOLVEDUnited Brotherhood of Carpenters and Joiners of America, AFL, and LocalNo 63, United Brotherhood of Carpenters and Joiners of America, AFL. arelabor organizations admitting employees of the Company to membeishinIIITHE UNFAIR LABOR PRACTICESBosland first joined the Carpenters Union in 1941 at Superior, Wisconsin,began working for the Company in 1946 as a carpenter, and was accepted formembership in Local 63 at Bloomington, Illinois, in September 1948Thoughthe matter was not specifically developed, there is sufficient evidence in therecord to indicate that prior to January 1049 the Local had levied an assessmentof 25 cents per hour against all of its members who engaged in overtime workon Saturday or Sunday It is also apparent from the record that Rosland hadbeen engaged in such Saturday woik and that demand had been made uponhim to pay the assessment afore-mentioned. Sometime in early January 1949,Rosland prepared, and with 37 other members of the Local, signed a petitiondemanding removal of all officers and agents of the Local because of allegedcorruption and other acts of malfeasance and forwarded this petition to theoffice of the Brotherhood at Indianapolis, Indiana, on or about January 17, 1949. UNITED BROTHERHOOD OF CARPENTERS, ETC.33At a meeting of the Local held later in January,Rosland objected to the type ofassessment afore-mentioned and suggested as an additional source of revenue forthe Union that its dues be raised from$2 to $3.Upon inquiry at that meetingas to whether or not Rosland had paid the foregoing assessments to the currentdate, the financial secretaryreportedthat he was delinquent in that respect.Kenneth Pearl,president of the Local,then announced that under such cir-cumstances Itosland was no longer entitled to "a voice"in the affairs of theUnion and request was made that lie leave the meeting. Rosland complied.On the following day, Dobbins,business representative of the Local,called onRaymond Fransham,the Company's general superintendent on the Bloomingtonjob and on which Rosland was then engaged as a carpenter,and informedFransham that he"would have to discharge Mr. Rosland[because]he was sus-pended from the Union"Franshani replied that he could not comply withthat request and that he had nothing to do with Rosland's union affairs.Duringthe course of the same conversation,Dobbins admitted he had instructed thetimekeeper not to give Rosland the brass identification check carried by em-ployeesShortly thereafter,Fransham also had a conversation with Pearl,during which Pearl asked him "to get rid of Mr Rosland...because he wassuspended from the Union"A similar request to discharge Rosland,and for thesame reason, was made to Fransham by Floyd Schlaegel,the Local's steward onthe Bloomington job.After Rosland was suspended from the Local, a union meeting with the -mem-bers that had signed the petition afore-mentionedwas held,but Rosland wasbarred from attendance.George Ottens, international representative of thecarpenters organization,'attended this meeting and subsequently told Roslandthat no man "was going to be railroaded in or out of that organization"and thatifRosland was willing to pay what he owed,Ottens would see to it that he gothis "card or book"backRosland complied,and on February 4, 1949, paidDobbins $19-$15 for the 25 cents an hour overtime assessments,and theremainder for dues.Rosland continued his work as a carpenter until March 25,1949.About aweek prior thereto, the company deemed it advisable to lay off 15 carpenters-by reason of a shortage of lumberFransham, as general superintendent, didnot select the-men to be laid off.but delegated that responsibility to the 3 car-penter foremen, each of whom was instructed to lay off 5 menAt that timeFrank Sartwell was Rosland's foremanSartwell submitted his list of car-penters to be laid off and did not include Rosland on his list. On March 25,Schlaegel talked to Fransham about the layoff that was about to take placeand *'requested that John Rosland be on the list "Fransham replied that hehad nothing to do with the list and that it Rosland'sname did not appear onthe foremen's list that he,Fransham,could not do anything about itSartwell,on thatday, was transferred to another job in Iowa for a week, following whichRosland's name appeared on the layoff list of another carpenter foreman, oneFreeman White.When Rosland was laid off on March 25 by White, the lattertold him that"he was awfully sorry that he had to lay [him] off,but on thedemand . . . of Mr. Schlaegel who represented...the carpenters organization,he was forced to lay [him] off "When Sartwell returned about a week later,he inquired of Fransham as to what happened to Rosland and was informed"that [Rosland]got in the shuffle and was in the layoff,that Schlaegel andWhitepicked him for the layoff while[Sartwell]was gone "sHe was so identified by Pearl, president of Local 63943732-51-4 34DECISIONSOF NATIONALLABOR RELATIONS BOARDSome of the 15 men laid off on March 25 were later recalled to work.When-ever additional carpenters were required, the foreman would ask the steward,or the Local's business agent, to send out additional men but Rosland wasnever recalled.According to Fransham's testimony, "if it had not been for theinsistence of the union officials to lay off, Rosland, [the latter] would havecontinued working on the job."Concluding FindingsAbsent "an agreement requiring membership in a labor organization as acondition of employment as authorized in section 8 (a) (3) " of the Act, Section7 thereof guarantees to employees "the right . . to join or assist labor or-ganizations,...and . ..theright toref amfrom . . .such activities."[Emphasis' supplied ]Section 8 (a) (3) makes it unlawful for an employerto discriminate in regard to hire or tenure of employment of its employees inorder to encourage or discourage membership in any labor organization. Section8 (b) (2) makes it unlawful for a labor organization or its agents "to causeor attempt to cause an employer to discriminate against an employee in viola-tion" of Section 8 (a) (3). The foregoing provisions of,the Act are the onlyones to which attention need be directed in the resolution of the principal issueinvolved herein.While the General Counsel in his complaint alludes to anotherprovision of Section 8 (b) (2) which makes it unlawful for a labor organizationor its agents to "cause or attempt to cause an employer . . to discriminateagainst an employee with respect to whom membership in such organizationhas been . . . terminated on some ground other than his failure to tender theperiodic dues . . . uniformly required as a condition of . . . retaining mem-bership," that provision of the section has no bearing on this case.This is sobecause the record makes it clear that there was not in existence any agreementauthorized by Section 8 (a) (3) requiring membership in the Union as a con-dition of employment.Absent such an agreement, the last quoted portion ofSection 8 (b) (2) of the Act has no application, and the allegations of the com-plaint that Rosland's membership was terminated "on some ground other thanhis failure to tender the periodic dues . . uniformly required as a conditionof retaining membership" are surplusage.'On the instant record, therefore,our only issue is, did the Respondent Unions on or about March 25, 1949, causethe Company "discriminatorily to discharge, and thereafter discriminatorily torefuse to reinstate John H Rosland" in violation of Section S (a) (3) of theAct."The evidence is clear and uncontradicted that following the January meetingof the Local, its officers and shop stewards sought to have Rosland dischargedfrom his employment with the Company because he was no longer a memberof the Union.This request, if then complied with, even when standing alone,and certainly when considered against the background of a threat by unionmembers, in the presence of the company superintendent, "to go fishing" if,Because of this analysis,no further detailed concluding findings pertaining to the effectof the termination of Roslands membership in the Union,or his payment or nonpaymentof 25 cents assessments,have been made by meFor the same reason,I likewise deem itunnecessary to give further consideration to what effect, if any, his piepaiation andcirculation of the petition to remove the Local's officials had on the termination of hismembership in the Union4The issue not being raised,I "do not pass upon the question whether the-Companywould be a necessary party respondent for the finding of a violation of Section 8 (b) (2) inthis case"J.K Paterson,90 NLRB 1851. UNITED BROTHERHOOD OF CARPENTERS, ETC.35nonmembers or "scabs" were retained on the job, would compel a finding thatthe Local had thereby caused the Company to discriminate against Rosland inviolation of Section 8 (b) (2) of the ActRosland, however, was not laid offuntilMarch 25, at which time the Company found it necessary to lay off 15carpenters because of a shortage of materials. It therefore became incumbentupon the General Counsel to prove by a preponderance of evidence that eitheror both Respondents caused the Company to discriminatorily select Rosland forlayoff that dav.A realistic consideration of the entire record compels theconclusion that the General Counsel has sustained that burden.As had been previously noted, it was clearly established that in January 1949the Local sought to have the Company discriminate against RoslandIt offeredno evidence whatsoever in contradiction of that testimony, or that it everreceded or deviated from that objectiveItmust therefore be assumed thatthat objective remained unchanged 2 months later.'Itwas likewise undisputed that on March 25, neither Superintendent Fran-sham nor Rosland's foreman intended to lay Rosland off. Indeed Franshamspecifically declined Schlaegel's request to do so. It was only because ForemanWhite, who normally would have no jurisdiction over Rosland, placed him onthe layoff list because he was "forced" to do so "on the demand of Mr. Schlaegelwho represented . . . the carpenters organization," that Rosland's services wereterminated.When asked "how Rosland's discharge come about," Franshamtestified that "if it had not been for the insistence of the union officials to layoff Rosland, he would have continued working on the job," and that he (Fran-sham)did not "demand that the foreman . . and [Schlaegel] . . .keep6him,on account of the pressure that had been put on by the Union."On the entiregrecord, T am convinced and find that the local caused the Com-pany to discriminate against Rosland in violation of the provisions of Section 8(a) (3) of the Act, and that the Local thereby acted in contravention of Sec-tion 8 (b) (2) of the Act'The General Counsel in his brief concedes, and I find, there is nothing in therecord to sustain a finding that the Brotherhood took any part in the actionwhich resulted in Rosland's layoff. It will, therefore, be recommended thatthe complaint nisofai as it alleges a violation of the Act by the Brotherhoodbe dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Local set forth in Section III, above, occurring in con-nection with the operations of the Company set forth in Section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among8Wigmore on Evidence, T'hu'd Edition, Volume II, Section 437.6When asked whether he had ever talked "to Mr Crosby in regard to the layoff ofMr. Rosland,"Franshain testified as follows"He told me that I could not lay him offfor being suspended from the Union until I had a reduction in force before it would bepossible for inc to let 111111 go'Air Products,Incorporated,91 NLRB 1381 ,Randolph Coiporation,89 NLRB 1490.See alsoPen and Pencil Workers Union, Local19593,AFL and lVilhelm¢na Becker,91NLRB 883 In that case, the employer complied with a request of theunion to dis-charge an employee for retusal to pay a fine unposed by it for violation of an unspecifiedunion ruleNotiiithstanding the existence of a valid union-security agreement, the Boardhad no hesitation in concluding that by such conduct the Union "caused the Employer todiscriminate against [the employee] in violation of Section 8 (b) (2) of the Act"Afortiori,the same iesult nnist certainly be reached here, where, admittedly, there was nounion-security agreement lit effept. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerceV THE REMEDYHaving found that the Local has engaged in certain Unfair labor practicesitwill be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.The Employer is not a respondent in this proceedingThe case is thereforesimilar in that respect toPen and Peictt Woikers Union, Local 19593, AFLandWrlltelnstna Becker,91 NLRB 853, in which the Board established its policywith reference to the remedy to be accorded in such situations. In accordance-with that decision, it will be recommended that the Local notify both the Com-pany and Rosland that it has no objection to Rosland's immediate reinstatementto his former or a substantially equivalent position as an employer of the Com-pany, without prejudice to his seniority or other rights or privilegesIt will be-fui they recommended in older to effectuate the policies of the Act, that the Local,which I have found is responsible for the discrimination suffered by Rosland,make him whole, as closely as possible, for any loss of pay or other incidentsof the employment relationship he may have suffered by reason of the Local'sunlawful conduct, including Rosland's right as an employ ee to participate inState, Federal, social security, and other similar benefits, to the extent thatsuch right was diminished by reason of the discrimination. In order that suchrights may be restored, the necessary deposits must be made with the appro-priate State and Federal agencies to the credit of Rosland and the Company. TheLocal, however, shall have the same right as the Company would have had, if thisliability had fallen upon it, to deduct the amount of the employee contributionfrom the monies paid to Rosland.Accordingly, it will be recommended that theLocal be required (1) to pay to Rosland a sum of money equal to the amountthat he normally would have earned as wages from March 26, 1949, the dateof the discrimination, to 5 days after the date on which the Local notifiesthe Company and Rosland, in accordance with the recommended order herein,that it no longer has objection to his immediate reinstatement,' less his netearnings ° during such period, and less such other sums as the Company, absentthe discrimination, would normally have deducted from his wages for depositwith State and Federal agencies on account of social security and other similarbenefits ; and (2) to pay to the appropriate State and Federal agencies, to thecredit of Rosland and the Company, a sum of money equal to the amount which,absent the discrimination, would have been deposited to such credit by theCompany, either as a tax upon the Company or on account of the deductions madefrom Rosland's wares by the Company, on account of such social security orother similar benefitsConsistent with the Board's recently established policy," it will be recommendedthat the loss of pay be computed on the basis of each separate calendar quarter orportion thereof during the period from the date of Rosland's discharge to the8Pvnkerton'sNationalDetectiac Agency, Inc.,90 NLRB 2059By "net cainings" is meant earnings less expenses, such as for transportation, room, and'board incurred by an employee in connection with obtaining work and working elsewherethan foi the Company, which would not have been incurred but for the unfair laborpractices and the consequent necessity of his seeking employment elsewhereSeeCrossettLumber Company, Lac, 8NLRB 440.Monies received for work performed upon Federal,State, county, municipal, or other Ronk-relief projc,ts shall be consideredas earnings.See,Republic Steel Corporation v N L RB, 311 Ji S 7.'°F.W. Woolworth Company,90 NLRB 289. LUCILLE OF HOLLYWOOD37termination of the Local's liability, as hereinbefore providedThe quarterlyperiods, hereinafter called "quarters," shall begin with the first day of January,April, July. and October.Loss of pay shall be determined by deducting from aslum equalto that which Rosland would normally have earned for each quarteror portion thereof, his net earnings, if any, in other employment during thatperiod.Earnings in one pai titular quarter shall hai e no effect upon the back-payliability for any other quarter.It is further recommended that the Board expressly reserve the right to modifythe back-pay provisions if made necessary by a change of conditions in the future,and to make such supplements thereto as may become necessary in order to defineor clarify their application to a specific set of circumstances not now apparent."Upon the basis of the foregoing findings of fact and upon the entirerecord inthis case, I make the following:CONCLUSIONS of LAW1The Company is engaged in commerce within the meaning of Section 2 (6)and (7) of the Act.2The Local is a labor organization within the meaning of Section 2 (5) ofthe Act.3.By causing the Company to discriminate against John H. Rosland in viola-tion of Section S (a) (3) of the Act, the Local has engaged in and is engaging inunfair labor practices within the meaning of Section S (b) (2) of the At.4By restraining and coercing employees in the exercise of rights guaranteedin Section 7 of the Act, the Local has engaged in and is engaging in unfair laborpractices within the meaning of Section S (b) (1) (A) of the Act'25The aforesaid unfair labor practices are unfair labor practicesaffecting-commerce within the meaning of Section 2 (6) and (7) of the Act.6The Brotherhood has not engaged in the unfair labor practicesalleged inthe complaint.-[Recommended Order omitted from publication in this volume"Fairmont Creamery Company,64 NLRB 824: ofN L R B v New York MerchandiseCompany,Inc,134 F. 2d 949 (CA 2) ;International Union v. Eagle-Pieher Miniingi andSmeltingCo.,325 U S 335"Randolph Corporation,89 NLRB 1490;Union StarchdRefining Company,87 NLRB779;Clara-Pal Packing Company,87NLRB 703.LUCILLE Ol" HOLLYWOODandUNDERGARMENT WORKERS UNION LOCALNo. 496LUCILLE OF HOLLYWOODandUNDERGARMENT WORKERS UNION LOCALNo. 496.Cases Nos. 21-CA-673 and P31-CA-737.February 7,1951Decision and OrderOn November 13, 1950, Trial Examiner Maurice M. Miller issuedhis Intermediate Report in this proceeding, finding that the Respond-ent had engaged in certain unfair labor practices alleged in the com-93 NLRB No. 16.0